Citation Nr: 0718340	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-38 882	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right lower extremity disability 
claimed as due to a vein grafting procedure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.  

At the time of the May 2006 Board hearing, the veteran 
indicated that he desired to claim entitlement to an 
increased rating for the service-connected residuals of a 
fracture of the right foot, had always intended to do so and 
had not filed a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151.  His representative argued that a September 2005 
congressional inquiry constituted a notice of disagreement 
and not a claim for increase.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1955 to November 1956.

2.	At the time of a Board hearing which was conducted on 
May 8, 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


